                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION



KIRK AND DEBBIE HALL                                 )
     et al.                                          )
                                                     )
              Plaintiffs,                            )
                                                     )
HMC/CAH CONSOLIDATED, INC.                           )
A Delaware corporation,                              )
                                                     )
              Nominal Plaintiff                      )      Case No. 4:18-cv-00601-NKL
                                                     )
       v.                                            )
                                                     )      SHAREHOLDER DERIVATIVE
                                                     )      COMPLAINT
HEALTH ACQUISITION COMPANY LLC,                      )
    et al.,                                          )
                                                     )
                                                     )      (Jury Trial Demanded)
              Defendants                             )
                                                     )


                                      NOTICE OF DEPOSTION

       Please take notice that Plaintiffs will take the deposition of James Noble on Friday,

February 14, 2020at the law office of Carnahan Evans Cantwell and Brown, 2805 Ingram Mill

Road, Springfield, Mo. 65808 before an officer authorized to administer oaths, between the

hours of 11:00 a.m. and 5:00 p.m. and will continue from day-to-day until completed. The

deposition will be recorded stenographically.



                                             Respectfully submitted,

                                             Wood Law Office LLC

                                             By: /s/C. Brooks Wood
                                             C. Brooks Wood, Mo. Bar 24077

                                                1

         Case 4:18-cv-00601-NKL Document 124 Filed 02/05/20 Page 1 of 2
                                              1600 Genesee St., Ste. 455
                                              Kansas City, Missouri 64102
                                              816-469-5005
                                              bwood@bwoodlawllc.com

                                              Attorney for Plaintiffs

I certify that on this 5th day of February, 2020, I filed the foregoing document electronically with

the Clerk of the Court by using the CM/ECF system, a true copy thereby to be furnished to all

counsel of record, and also emailed the same to counsel for Defendants Mr. Funk and to Mr. Perez

at APBJAP@gmail.com.



                                              /s/C. Brooks Wood




                                                 2

         Case 4:18-cv-00601-NKL Document 124 Filed 02/05/20 Page 2 of 2
